Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	This is the initial Office Action based on the application number 17/117286, filed 12/10/2020.   Claims 1-20, as originally filed, are currently pending and have been considered below. Claims 1, 9, and 17 are the independent claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


3.	Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui et al. (hereinafter Tsutsui): U.S. Patent Application Pub. No. 2016/0162174, in view of Wang: U.S. Patent Application Pub. No. 2018/0293435.
Claim 1:
Tsutsui expressly discloses:
An electronic device, comprising: 
a display (fig. 1: a display 12); 
5a memory configured to store instructions (fig. 5: a memory 103); and 
at least one processor electrically connected to the display and the memory (fig. 5: a processor 101), wherein, the stored instructions are executable by the at least one processor to cause the electronic device to: 
detect a written input including a plurality of strokes through the display (fig. 1; [0030]: performing a handwriting input operation on the touchscreen display); 
10group the plurality of strokes into a first group and a second group based on respective coordinates of each of the plurality of strokes (fig. 7; [0078]-[0080]: grouping multiple strokes according to respective coordinates of each of the multiple strokes, including, for example, a first group of strokes representing characters 1-4 in the leftmost column and a second group of strokes representing characters A-D in the rightmost column); 

Tsutsui does not explicitly disclose:
determine a slope for each of the plurality of blocks.
Wang, however, further teaches:
determine a slope for each of the plurality of blocks ([0251]: estimating slants of the strokes).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Tsutsui to include: determine a slope for each of the plurality of blocks, for the purpose of providing a digital assessment of a user’s handwriting to assess the user’s knowledge of a language in order to clarify appropriate remediation content in a particular context, as taught in Wang.
Wang further teaches:
15rotate an area corresponding to the first group based on the determined slope ([0241]: rotating the stroke based on the determined slope); 
execute handwriting recognition on the first strokes based on the rotated area ([0224][0225]: generating word level recognition results to be outputted); and 
display a result of the handwriting recognition on the display ([0224][0225]: outputting the word level recognition results on the display).  




Claim 202. The electronic device of claim 1, wherein the plurality of strokes are grouped into the first group and the second group according to positional similarity between each of the plurality of strokes (Tsutsui- [0084]: grouping the strokes based on the position of each stroke blocks).  
Claim 3. The electronic device of claim 1, wherein the distance between each 25of the respective coordinates is based on at least one of: a distance between start points of each of the first strokes, a distance between end points of each the first strokes, and a distance between intermediate points of each of the first strokes, wherein the intermediate points are disposed between the start points and the end points (Tsutsui- fig. 4; [0046][0098]: determining a distance between strokes from the coordinates of the strokes including start points and end points).  
Claim 4. The electronic device of claim 1, wherein the distance between the coordinates is based on a distance between an end point of one of the first strokes and a start point of a subsequent first stroke (Tsutsui- fig. 4; [0045][0046][0098]: determining a distance between the coordinates including a distance between an end point of a stroke and a start point of a subsequent stroke; for example, a distance between X1n/Y1n <end point> and X21/Y21 <starting point>).  
Claim 55. The electronic device of claim 1, wherein the slope of each of the plurality of blocks is determined using linear regression (Wang- [0251]: estimating slants of strokes by linear regression).  
Claim 6. The electronic device of claim 1, wherein an angle by which the area is rotated is an average of inclination angles of each of the plurality of blocks (Wang- [0241][0244]: the normalization including predetermined slope values for normalization process; that is, same average slope 
Claim 7. The electronic device of claim 6, wherein rotating the area further includes rotating an entirety of the area corresponding to the first group in a reverse direction according to the average of the inclination angles of each of the plurality of blocks(Wang- [0236][0237]: including change in direction in a reverse direction, such as upward/downward).  
Claim 8. The electronic device of claim 1, wherein rotating the area corresponding to the first group excludes at least one block from among the plurality of blocks for which rotation is determined to be unnecessary (Wang- [0168][0238]: removing/excluding the strikes whose length is less than a threshold length, such as a dot, in the process of normalization/rotation by the content management server).
Claims 9-16:
The subject matter recited in Claims 9-16 corresponds to the subject matter recited in Claims 1-8, respectively.  Thus Tsutsui in view of Wang discloses every limitation of Claims 9-16, as indicated in the above rejections for Claims 1-8.Claim 17:
The subject matter recited in Claim 17 corresponds to the subject matter recited in Claim 1.  Thus Tsutsui in view of Wang discloses every limitation of Claim 17, as indicated in the above rejections for Claim 1.
Claim 18. The electronic device of claim 17, further including an electronic pad configured to detect an input by the electronic pen, wherein the at least one processor is configured to detect the 
Claim 20. The electronic device of claim 17, further comprising a communication circuit providing communication between the electronic device and an external electronic device, 30wherein the communication circuit receives data from the external electronic 33device and/or transmits data to the external electronic device (Tsutsui – fig. 2; Wang- fig. 2: transmitting data between electronic devices).

4.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui in view of Wang, and further in view of Richmond et al. (hereinafter Richmond): U.S. Patent Application Pub. No. 2017/0117930.
Claim 19:
As indicated in the above rejection, Tsutsui in view of Wang discloses every limitation of claim 17.
Tsutsui in view of Wang does not explicitly disclose:
an accommodation space for housing the electronic pen; and a sensor configured to detect whether the electronic pen is disposed within the 25accommodation space, or removed from within the accommodation space.
Richmond, however, expressly teaches:

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Tsutsui and Wang to include: an accommodation space for housing the electronic pen; and a sensor configured to detect whether the electronic pen is disposed within the 25accommodation space, or removed from within the accommodation space, for the purpose of allowing a user to easily access and conveniently use an associated tool for an electronic device, as taught in Richmond.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177